     Case 1:18-cv-00714-DAD-BAM Document 35 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    ROBERT BISHOP,                                    Case No. 1:18-cv-00714-DAD-BAM (PC)
 8                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                        REQUEST FOR COPY OF DOCKET
 9           v.                                         (ECF No. 34)
10    SALCEDO, et al.,                                  ORDER DIRECTING CLERK OF COURT TO
                                                        MAIL PLAINTIFF A COPY OF DOCKET
11                       Defendants.                    SHEET AND RE-SERVE ORDERS
                                                        (ECF Nos. 28, 29, 30, 31, 32)
12

13          Plaintiff Robert Bishop (“Plaintiff”) is a state prisoner who proceeded pro se and in forma

14   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

15          On November 19, 2019, a settlement conference was held before Magistrate Judge

16   Stanley A. Boone. (ECF No. 29.) The case was settled and terms were placed on the record. On

17   the same date, the parties filed stipulations for voluntary dismissal with prejudice of Defendants

18   Nguyen and Cross, (ECF No. 31), and Defendants Salcedo and Perez, (ECF No. 32). Magistrate

19   Judge Barbara McAuliffe signed both stipulations and ordered this action dismissed with

20   prejudice based on the parties’ stipulations. (ECF Nos. 31, 32.) The action was closed on

21   November 19, 2019. (ECF No. 32.)

22          Due to a clerical error, on November 20, 2019, an order issued requiring the parties to file

23   dispositional documents within seven days. (ECF No. 30.) However, as dispositional documents

24   had already been filed the day prior, no other documents were required to be submitted for this

25   case, and the case remained closed.

26          On February 10 and February 11, 2020, some of the stipulations and other orders issued

27   by the Court following the settlement conference were returned as “Undeliverable, Hold Time

28   Expired.”
                                                       1
     Case 1:18-cv-00714-DAD-BAM Document 35 Filed 07/28/20 Page 2 of 2

 1           Currently before the Court is Plaintiff’s notice of change of address and request for a copy

 2   of the docket in this action, filed July 27, 2020. (ECF Nos. 33, 34.) Plaintiff states that he was

 3   recently notified that the Court had mailed documents to Plaintiff in November 2019 and those

 4   were returned as undeliverable because Plaintiff had been relocated to the Los Angeles County

 5   Jail. Plaintiff states that he has been unexpectedly retained in Los Angeles since November 2019

 6   without his property, documents, and addresses, and only recently had the opportunity to properly

 7   contact the Court. Plaintiff therefore requests that the Court notify him which documents were

 8   sent and returned to the Court as undeliverable, and a copy of the case docket so he can determine

 9   what has been filed since the settlement conference in November 2019. (Id.)

10           Generally, the Clerk’s Office will provide copies for Plaintiff at a cost of $0.50 per page.

11   Under the circumstances, the Court will make a one-time exception and will direct the Clerk’s

12   Office to provide a copy of the full docket in this action to Plaintiff at no charge. However,

13   Plaintiff is advised that any further copies will need to be paid for by Plaintiff, and that it is his

14   responsibility to maintain copies of all documents submitted to the Court for filing.

15           The Court will also direct the Clerk’s Office to re-serve all orders issued since the

16   settlement conference was held. Plaintiff is advised that this action remains closed.

17           Accordingly, it is HEREBY ORDERED that:

18       1. Plaintiff’s motion for docket sheet, (ECF No. 34), is GRANTED;

19       2. The Clerk’s Office shall mail a copy of the docket sheet in this action to Plaintiff at his

20           current address of record; and
21       3. The Clerk of the Court is directed to re-serve copies of all orders entered since the

22           November 19, 2019 settlement conference, (ECF Nos. 28, 29, 30, 31, 32), to Plaintiff at

23           his current address of record.

24
     IT IS SO ORDERED.
25

26       Dated:     July 28, 2020                                /s/ Barbara    A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                          2
